Citation Nr: 0305698	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from April 9, 1956 to January 
14, 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
which the RO denied service connection for coronary artery 
disease (claimed as cardiovascular condition) due to exposure 
to ionizing radiation.  (The Board undertook additional 
efforts to develop the evidence in this case in December 
2002, but no additional evidence was received.)


FINDING OF FACT

The veteran's coronary artery disease is not attributable to 
any in-service radiation exposure.


CONCLUSION OF LAW

Service connection for coronary artery disease due to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. § 1110, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2002). When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).

In this case, the veteran does not claim that coronary artery 
disease began in service.  Rather, he asserts that it 
developed as a result of exposure to ionizing radiation 
during his military service.  As for a disability claimed to 
be attributable to exposure to ionizing radiation during 
service, there are additional considerations.  See Hilkert v. 
West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 
2000) (table).  First, certain specified diseases are 
presumed to be service connected when they occur in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, service connection may be established 
under 38 C.F.R. § 3.303(d) for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  Establishing service connection by 
this method for a radiogenic disease triggers the procedural 
advantages set forth in 38 C.F.R. § 3.311.  See 38 C.F.R. § 
3.311(b) (2), (4) (2002).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee.  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 
3,612-16 (Jan. 25, 2002).

The special procedures created in 38 C.F.R. § 3.311 are that 
in all claims in which it is established that a radiogenic 
disease first became manifest after service and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1).  The procedures include a series of 
chronological obligations for both parties.  Wandel v. West, 
11 Vet. App. 200 (1998).  First, the claimant must establish 
that the veteran suffered from a radiogenic disease.  
38 C.F.R. § 3.311(b)(2).  This disease must manifest within a 
certain time period.  38 C.F.R. § 3.311(b)(5).  Once a 
claimant has established a diagnosis of a radiogenic disease 
within the specified period and claims that the disease is 
related to radiation exposure while in service, VA must then 
obtain a radiation dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration, including action to obtain medical 
opinion evidence.  38 C.F.R. § 3.311(b).

The evidence of record includes treatment records showing a 
long history of problems beginning in 1982.  In June 1982 VA 
treatment records reflect a diagnosis of aorto-iliac disease 
with left common iliac occlusion.  Clinically he had severe 
left leg and buttock claudication.  An aorto-bifemoral bypass 
graft was performed.  In May 1988 a nuclear exposure 
examination was performed and was normal.  At that time he 
was also diagnosed with pseudo-aneurysms of the left and 
right groins.  Aortogram with run off and left pseudo-
aneurysm repair was performed.  In September 1988 the veteran 
was diagnosed with a left pseudo aneurysm.  In January 1989 
he was diagnosed with right femoral pseudo aneurysm.  In 
January 1990 the veteran was diagnosed with left subclavian 
thrombosis.  A left axillary artery imbolectomy with intra-
operative angiogram was performed.  A past medical history of 
severe peripheral vascular disease was noted.  The veteran 
had a left thrombectomy and left brachial artery with a 
saphenous vein patch in March 1990.  In July 1990 a clotted 
left axillo-popliteal bypass graft was found. 

The record includes medical evidence showing that in March 
1999 the veteran was admitted to the hospital for chest 
pains.  Bypass surgery was performed during the admission.  
In April 1999 the veteran was again admitted to the hospital 
to treat an infection at the donor site.  A May 1999 cardiac 
consultation note reflects good progress after the surgery.  

A letter dated in August 1999 from K.G.T., M.D. noted that in 
1981 the veteran had ischemia of the left leg.  After 
complications developed with the prosthesis, in July 1995 he 
had below-the-knee amputation of the left lower limb due to 
ischemia.  By letter dated in December 1999, K.G.T., M.D. 
reported that the first time the veteran consulted him was in 
1995 at which time the veteran had a long history of peptic 
ulcer disease and peripheral vascular disease.  He opined 
that the veteran's peripheral vascular disease, ischemic 
heart disease and peptic ulcer disease were present for many 
years.  

The veteran claims that he was present and exposed to 
radiation in Enewetak, Marshall Islands while participating 
in operations REDWING and HARDTACK.  He also asserts that he 
sustained an operational dose of 0.6 rem (gamma and neutron).  
There is no information in the claims file to confirm the 
veteran's assertions.  Nevertheless, even if the Board 
assumes that the veteran indeed experienced such in-service 
exposure, a grant of service connection is not warranted.  

Because the coronary artery disease is not a "radiogenic 
disease" listed under 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. 
§ 3.309(d)(2), presumptive service connection of coronary 
artery disease as a radiation exposed veteran is not 
warranted.  

Furthermore, service connection for a "radiogenic disease" by 
applying the special framework of 38 C.F.R. § 3.311 is not 
warranted either.  On this point, the Board observes that 
even though coronary artery disease is not specifically 
listed as a radiogenic disease in the regulation, it can 
nevertheless be viewed as a radiogenic disease, but only if 
the veteran has cited to or submitted competent scientific or 
medical evidence that it is a radiogenic disease.  Because 
that has not happened in the veteran's case, he is not 
entitled to the procedural advantages set forth in 38 C.F.R. 
§ 3.311.  Regardless, even under the provisions of 38 C.F.R. 
§ 3.311, a causal nexus must be demonstrated between 
radiation exposure in service and the subsequent development 
of the disease.  (For diseases listed in 38 U.S.C.A. 
§ 1112(c), causation is presumed if exposure to ionizing 
radiation in service is established.)  As explained below 
causation has not been shown in this case.

There is no competent scientific or medical evidence of any 
link between radiation exposure and the veteran's coronary 
artery disease.  While the veteran is of the view that his 
coronary problems are directly related to exposure to 
radiation, absent some indication that he possesses some 
medical expertise and/or training, his opinion does not 
constitute competent evidence of a link between the his 
coronary artery disease and any exposure to ionizing 
radiation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While a December 1999 letter from K.G.T., M.D. 
relates that the veteran's disabilities have been present for 
many years, he does not provide an opinion regarding 
etiology, stating that it is not fully understood.  

In his appeal, the veteran notes that the list of conditions 
used for civilians that worked in the nuclear industry is 
much more inclusive than those prescribed for veterans.  
While this may be so, the Board is constrained to follow the 
law as set forth in applicable statutes and VA regulations.  
In summary, the evidence does not support a conclusion that 
coronary artery disease is the result of exposure to in-
service radiation.  The preponderance of the evidence is 
against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran of the evidence needed 
to substantiate the claim in the August 2000 rating decision, 
the statement of the case, the supplemental statement of the 
case, and a letter dated in August 2001.  Further, the August 
2001 letter expressly notified the veteran of the need for 
evidence showing that the cardiovascular disease was caused 
by exposure to ionizing radiation.  VA must also notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
August 2001 letter noted above, as well as a November 2001 
letter relating to a separate claim.  These letters notified 
the veteran of the new obligations under VCAA and its 
implementing regulations.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board notes that the veteran was not given the 
opportunity to submit evidence as an alternate the service 
records which were unavailable.  In this regard, the Board 
finds that in this particular case no prejudice results to 
the veteran in proceeding forward.  The veteran does not 
contend that he was ever treated for ionizing radiation or a 
coronary artery condition during service.  Moreover, even if 
radiation exposure in service is assumed, as noted in the 
analysis above, there is nothing more that the alternate 
evidence could add of pertinence to this inquiry, which turns 
on whether coronary artery disease is traceable to the in-
service radiation exposure.  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  The Board notes that in response to 
the August 2001 letter, the veteran indicated by letter dated 
in September 2001 that he had no additional information at 
that time but wanted his claim left open because he was 
gathering information and broadening his research of the 
issue.  As of the date the matter was returned to the Board 
in July 2002, no additional evidence had been received.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary.  66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  As for whether further action should have 
been undertaken by way of obtaining additional medical 
opinion evidence on the question of service connection, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran has 
coronary artery disease first shown years after his 
separation from service.  Even assuming in-service exposure 
to ionizing radiation, there is no indication, except by way 
of unsupported allegation, that the current disease may be 
associated with any in-service radiation exposure.  Further 
evidentiary development by way of obtaining medical opinion 
evidence is therefore not necessary.

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for coronary artery disease due to 
ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

